DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3 (Amended):
The antenna of claim 2 wherein the horn

	Claim 8 (Amended):
	The antenna of claim 1 wherein the at least one low-profile radiator is comprised of a C-shape ring feeding a circular patch configured to receive signals from a satellite digital audio radio service (SDARS).
	Claim 9 (Amended):
	The antenna of claim 1 wherein the at least one low-profile radiator is comprised of a pair of concentric ring conductors on an insulative circuit board configured to receive signals from a global navigation satellite system (GNSS).
Claim 10 (Amended):
	The antenna of claim 1 wherein the at least one low-profile radiator is comprised of a C-shape ring adjacent a circular patch which are disposed on an insulative disk and configured to receive signals from a satellite digital audio radio service (SDARS), and wherein the antenna further comprises: a feeding board upon which the insulative disk is mounted, wherein the feeding board includes conductive traces in electrical connection with opposing ends of the C-shape ring; an insulative circuit board suspended over the insulative disk and the feeding board; a pair of concentric ring conductors on a first side of the circuit board configured to receive signals from a global navigation satellite system (GNSS); and a pair of conductive probes disposed at a second side of the circuit board and configured to capacitively couple to the pair of concentric ring conductors, wherein the conductive probes are electrically connected to the C-shape ring; wherein the feeding board and the insulative circuit board are nested within the outer rim on the central shelf of the MIMO radiator body.
	Claim 17 (Amended):
The antenna of claim 13 wherein the at least one low-profile radiator is comprised of a C-shape ring feeding a circular patch configured to receive signals from a satellite digital audio radio service (SDARS).
	Claim 18 (Amended):
	The automotive antenna of claim 13 wherein the at least one low-profile radiator is comprised of a pair of concentric ring conductors on an insulative circuit board configured to receive signals from a global navigation satellite system (GNSS).
	Claim 19 (Amended):
The automotive antenna of claim 13 wherein the at least one low-profile radiator is comprised of a C-shape ring adjacent a circular patch which are disposed on an insulative disk and configured to receive signals from a satellite digital audio radio service (SDARS), and wherein the antenna further comprises: a feeding board upon which the insulative disk is mounted, wherein the feeding board includes conductive traces in electrical connection with opposing ends of the C-shape ring; an insulative circuit board suspended over the insulative disk and the feeding board; a pair of concentric ring conductors on a first side of the circuit board configured to receive signals from a global navigation satellite system (GNSS); and a pair of conductive probes disposed at a second side of the circuit board and configured to capacitively couple to the pair of concentric ring conductors, wherein the conductive probes are electrically connected to the C-shape ring; wherein the feeding board and the insulative circuit board are nested within the outer rim on the central shelf of the MIMO radiator body.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-12, a combination of limitations that “a disk-shaped dielectric substrate with a first surface defining an annular ledge and a central recess with a plurality of pockets; a disk-shaped MIMO radiator body disposed in the central recess having a first surface defining a plurality of lobes configured to be disposed in respective ones of the plurality of pockets and having a second surface defining an outer rim and a central shelf; a radiator ring disposed at the annular ledge so that the radiator ring and the outer rim converge along an annular gap therebetween … and at least one low-profile radiator disposed over the central shelf providing a substantially circularly polarized or vertically-directed radiation pattern for receiving signals radiated from a satellite.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 14-20, a combination of limitations that “a disk-shaped dielectric substrate with an upper surface defining an annular ledge and a central recess with a plurality of pockets; a disk-shaped MIMO radiator body disposed in the central recess having a lower surface defining a plurality of lobes configured to be disposed in respective ones of the plurality of pockets and having an upper surface defining an outer rim and a sunken central shelf, wherein the lobes are joined in an Alford loop configuration; a radiator ring disposed at the annular ledge so that the radiator ring and the outer rim converge along an annular gap therebetween … and at least one low-profile radiator disposed in the sunken central shelf providing a substantially circularly polarized or vertically-directed radiation pattern for receiving signals radiated from a satellite.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845         

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845